Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klett, US20150000206.
Regarding claim 1, Klett discloses a disc shaped main body having a tool side (disc element 11, Fig 10g), which can face a tool, and a workpiece side, which can face a workpiece  (having both a tool side and a workpiece side, Fig 10g), the main body comprising a central opening through which an axis of rotation passes and which serves for direct or indirect attachment of a drive shaft of the tool (central opening which would be capable of receiving an axis of rotation for direct and indirect attachment to a drive shaft of a tool, Fig 10g), a disc shaped backing layer disposed on the tool side (disc shaped backing 15, Fig 10G), at least one abrasive layer (portion 13, Fig 10G), and a separating layer between adjacent layers (portion 61 between the backing layer and the abrasive layer, Fig 10G), wherein the backing layer is made of a material mixture that is free of abrasive additive and that comprises at least one mineral additive. (paragraph 0068-69 and 0556)
Regarding claim 2, Klett discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the mineral additive is selected from the group consisting of basalt, quarts sand, wollastonite, aluminum silicate, kaolin, and combination thereof. (paragraph 0556)
Regarding claim 3, Klett discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the mineral additive has a Mohs hardness of preferably between 7 and 9. (paragraph 0071)
Regarding claim 5, Klett discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the grain of the mineral additive is covered in phenolic resin systems comprising a resol/novolak mixture. (paragraphs 0079,0092, 0122)
Regarding claim 9, Klett discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the separating layer is a glass fabric layer. (paragraph 0078)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett, US20150000206.
Regarding claim 4,  Klett discloses each and every limitation set forth in claim 1. However, Klett does not discloses the mineral additive has a grain size 200 to 500 micro m. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the mineral additive has a grain size 200 to 500 micro m. , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of 
Regarding claim 6,  Klett discloses each and every limitation set forth in claim 5. However, Klett does not discloses the resole has a viscocity of 1200 to 3500 mPA.s It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the resole has a viscocity of 1200 to 3500 mPA.s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference. 
Regarding claim 7, Klett discloses each and every limitation set forth in claim 5. the novolak has a hexamethylenetetramine (paragraph 0079) However, Klett does not discloses the novolak has the hexamethylenetetramine content 12 to 16 vol% and a flow length of 17 to 26 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the novolak has the hexamethylenetetramine content 12 to 16 vol% and a flow length of 17 to 26 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference. 
Regarding claim 8, Klett discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses defined amount of other additives and/or aggregates of less than 20 vol% are additionally added to the novolak. (paragraph 0247) It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated defined amount of other additives and/or aggregates of less than 20 vol% are additionally added to the novolak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723